Citation Nr: 1041612	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for right ear hearing loss 
disability.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to March 1964.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating determination of the 
Department of Veterans (VA) Regional Office (RO) located in 
Providence, Rhode Island. 

In March 2010, the Board found that new and material evidence had 
been received to reopen the claim of service connection for 
tinnitus and remanded both the newly reopened claim of service 
connection for tinnitus and service connection for right ear 
hearing loss for further development.  Following the development, 
the Huntington, West Virginia, RO, acting on behalf of the 
Providence RO, in a July 2010 rating determination, granted 
service connection for tinnitus.  The RO also continued the 
denial of service connection for right ear hearing loss.  

As the full benefit sought on appeal has been granted with regard 
to the tinnitus claim, the Board will no longer address this 
issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

In the March 2010 remand, the Board requested that the Veteran be 
scheduled for a VA examination to determine the nature and 
etiology of any current right ear hearing loss, with a medical 
opinion concerning whether any current right ear hearing loss was 
related to the Veteran's period of active service, to include as 
a result of exposure to artillery fire.  The requested 
examination was performed in April 2010.  The examiner rendered a 
pertinent diagnosis of mild to moderate hearing loss in the right 
ear with poor word recognition and indicated that it was less 
likely as not that the Veteran's right ear hearing loss was 
caused by or a result of his military exposure.  

In his written response to the July 2010 supplemental statement 
of the case, the Veteran indicated that it was his belief that 
service connection for right ear hearing loss was warranted 
related to his inservice treatment for external otitis.  He also 
claimed that service connection for right ear hearing loss was 
now warranted as secondary to his now service-connected tinnitus.  
He also stated that it was his belief that his right ear hearing 
loss might arise as a result of his inservice chemical and 
biological warfare training.  

The Board notes that while the April 2010 VA examiner addressed 
the inservice external otitis finding when rendering his opinion 
about tinnitus, he did not address what impact, if any, the 
external otitis had on the Veteran's right ear hearing loss.  The 
Veteran has also now raised the issue of service connection for 
right ear hearing loss as secondary to the now service-connected 
tinnitus.  Under 38 C.F.R. § 3.310(a), service connection may be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  The regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability resulting 
from aggravation to a non-service-connected disability by a 
service-connected disability.  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The April 2010 examiner did not address 
what impact, if any, the Veteran's tinnitus had on his right ear 
hearing loss.  The Board further notes that while 38 C.F.R. 
§ 3.310 was listed in the pertinent laws, regulations, and rating 
schedule provisions of the July 2010 supplemental statement of 
the case, the secondary service connection issue now raised by 
the Veteran was not addressed.  

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder 
to the examiner who performed the April 
2010 VA examination.  Following a review of 
the claims folder, the examiner is 
requested to indicate whether it is at 
least as likely as not that any ear 
problems treated in service, to include 
external otitis, or exposure to any 
chemical or biological warfare agents 
during training caused the Veteran's right 
ear hearing loss.  If not, is it at least 
as likely as not that the Veteran's 
service-connected tinnitus caused or 
aggravated (permanently worsened) any 
current right ear hearing loss?  The 
examiner should provide rationales for 
these opinions.

If the April 2010 examiner is not 
available, please refer the claims folder 
to an appropriate examiner to answer the 
above questions with the examiner providing 
detailed rationale for each opinion that is 
rendered.  If the examiner is unable to 
render the requested opinions without an 
examination, one should be scheduled with 
the questions being answered thereafter.  

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate the RO/AMC should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations, including 38 C.F.R. § 3.310, 
and afforded an opportunity to respond 
before the record is returned to the Board 
for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

